Exhibit 10.11

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (the “Termination Agreement”) is entered this
September 5, 2007 (the “Execution Date”) by QLT USA, Inc. (formerly Atrix
Laboratories, Inc.) (“QLT USA”), a Delaware corporation, and Arius
Pharmaceuticals, Inc. (“Arius”).

WHEREAS, Arius and QLT USA are parties to that certain License Agreement, dated
May 27, 2004, as subsequently amended by that certain letter between QLT USA and
Arius, effective July 14, 2005, that certain Consent and Amendment Agreement
between Arius, QLT USA, and CDC IV, LLC (“CDC”), as assignee of Clinical
Development Capital LLC, dated July 14, 2005 (the “CDC Consent”), and that
certain Second Amendment Agreement between QLT USA, Arius, and CDC dated
August 2, 2006 (such License Agreement, as amended, the “License”);

WHEREAS, Arius Two, Inc. (“Buyer”), an affiliate of Arius, intends to acquire
all right, title, and interest to all BEMA-related assets owned or controlled by
QLT USA, as described in that certain Intellectual Property Assignment
Agreement, entered into by Buyer and QLT USA as of September 5, 2007, and its
related documents and exhibits (such acquisition, the “Acquisition”; such
agreement, the “Acquisition Agreement”); and

WHEREAS, it is a condition to the Acquisition, that Arius and QLT USA execute
and deliver this Termination Agreement.

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Termination Agreement agree as follows:

1. Definitions. Any capitalized terms not separately defined in this Termination
Agreement shall have the meaning provided in the License.

2. Termination of License. QLT USA, Arius, and CDC agree that the License,
including the CDC Consent, shall terminate, including without limitation the
provisions of Section 14.05(d) of the License, and neither such agreement nor
any of its provisions (regardless of, and notwithstanding, any stated survival
pursuant to their terms) shall be of any further force and effect, upon the
assignment of the Purchased Assets (as defined in the Acquisition Agreement) to
Buyer as contemplated by the Acquisition Agreement. For the avoidance of doubt
and in consideration of the Purchased Assets, the payment therefor and the
execution of, and consent to, this Agreement, each of Arius, CDC and QLT USA
(each a “party” for purposes of this Section 2), hereby releases, acquits and
absolutely and forever discharges the other parties hereto, their affiliates,
and its and their officers, directors, employees, agents, successors and assigns
from any and all claims (including royalty or indemnification claims), debts,
liabilities, demands, damages, accounts, recordings, obligations, costs,
attorneys’ fees, expenses, liens, actions and causes of action of every kind and
nature, character and description, whether now known or unknown, suspected or
unsuspected, whether or not heretofore brought before any arbitrator, local,
state or federal court, agency or other forum, arising out of or related to the
License, whether occurring prior to or after the Execution Date. The foregoing
sentence shall not constitute a waiver or



--------------------------------------------------------------------------------

release of any party’s rights and obligations under (i) the Acquisition
Agreement, (ii) that certain Intellectual Property Assignment Agreement, dated
August 2, 2006, between Arius Two and QLT USA, (iii) the New License Agreement
(as defined in the Security Agreement attached as an exhibit to the Acquisition
Agreement), (iv) the New License Agreement (as defined under that certain
Security Agreement dated August 2, 2006, between Arius Two and QLT USA), (v) any
sublicense thereunder, (vi) that certain Clinical Development and Licensing
Agreement between Arius, BioDelivery Sciences International, Inc., and CDC,
dated July 14, 2005, as amended, (vii) any consents, waivers, or amendments
related to any of the foregoing (except to the extent they relate solely to the
License), or (viii) any transactions contemplated by any of the foregoing.

3. Effective Date of this Termination Agreement. This Termination Agreement
shall not become effective until CDC, in its capacity as a third-party
beneficiary to certain terms and provisions contained in the License, has
executed this Termination Agreement.

4. Governing Law. This Termination Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Colorado.

5. Counterparts. This Termination Agreement may be executed in two or more
counterparts, each of which shall be deemed and original, but all of which
together shall constitute one and the same instrument. Signatures to the
Termination Agreement may be transmitted via facsimile and such signatures shall
be deemed to be originals.

[Signature page to follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Termination
Agreement as of the Execution Date.

 

QLT USA, INC. By:  

/s/ Michael R. Duncan

Name:   Michael R. Duncan Title:   President ARIUS PHARMACEUTICALS, INC. By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo Title:   President and CEO

CDC IV, LLC, as a third party beneficiary of, and party to certain amendments
and consents (including the CDC Consent) with respect to, the License, hereby
consents to the transactions contemplated by, and agrees to the provisions
contained in, this Termination Agreement, including the termination of the
License and the CDC Consent.

 

CDC IV, LLC By:  

/s/ David Ramsey

Name:   David Ramsey Title:   Partner